Case 8:21-cv-01866-TPB-AAS Document1 Filed 08/04/21 Page 1 of 10 PagelD 1

UNITED STATES DISTRICT COURT nema) nee
MIDDLE DISTRICT OF FLORIDA in OS EG
TAMPA DIVISION
IN ADMIRALTY
IN THE MATTER OF THE COMPLAINT
OF AMI PROFESSIONAL GROUP, INC.
d/b/a ANNA MARIA ISLAND DOLPHIN
TOURS FOR EXONERATION FROM
OR LIMITATION OF LIABILITY AS
OWNER OF THE SALTY DOLPHIN III,
2018 CAROLINA SKIFF, HULL
IDENTIFICATION NUMBER —
EKHM0711E818 TY &-
CASENO,: 8:21 ¢V 166 6

/

COMPLAINT FOR EXONERATION
FROM OR. LIMITATION OF LIABILITY

 

AMI Professional Group, Inc. d/b/a/ Anna Maria Island Dolphin Tours
(“AMI Dolphin Tours”), as owner of the “Salty Dolphin III”, a 27’, 2018 Carolina
Skiff, bearing Hull Identification # EKHMo711E818, files this Complaint for
Exoneration from or Limitation of Liability under 46 U.S.C. § 30501 et seq., and
pursuant to Rule 9(h) and Supplemental Rule F of the Federal Rules of Civil
Procedure. In.support thereof AMI Dolphin Tours states the following:

JURISDICTION AND VENUE >

1. This is a claim within the Court’s admiralty and maritime jurisdiction

under 28 U.S.C. § 1333. The events, acts and circumstances giving rise to this

action occurred over navigable waters of the United States.

 

AAS
Case 8:21-cv-01866-TPB-AAS Document1 Filed 08/04/21 Page 2 of 10 PagelD 2

2. At all times hereafter mentioned, AMI Dolphin Tours was and is a
Florida corporation.

3. AMI Dolphin Tours was and is an owner and charterer under 46 U.S.C
§ 30501 than mans, supplies, and navigates the 2018 Carolina Skiff bearing Hull
Identification # EKHMo0711E818 (“Salty Dolphin III”) at its own expense or its own
procurement.

4. Currently, the Salty Dolphin III has not been attached or arrested, an
no suit has been brought against AMI Dolphin Tours. The Salty Dolphin III is
within Manatee County, Florida, and therefore venue is proper under Supp. Rule
F(9) in the Middle District of Florida.

5. Inaletter dated February 5, 2021, Claimant’s attorney John H. Hickey
notified AMI Dolphin Tours in writing that Deloris Henson suffered an injury
while on board the Salty Dolphin III during a cruising tour on August 7, 2020. This
Complaint is therefore timely filed pursuant to Supp. Rule F(1).

FACTS

6. On August 7, 2020, Deloris Henson was a passenger on the Salty
Dolphin III for a dolphin watching tour in the Intracoastal Waterway and Gulf of
Mexico. The dolphin tour was to begin and end at the marina located at 5325

Marina Drive, Holmes Beach, FL 34217.

7. At approximately 2:40pm the Salty Dolphin II] embarked heading

north in the Intracoastal Waterway near Sister Keys and Longboat Key.

 
Case 8:21-cv-01866-TPB-AAS Document1 Filed 08/04/21 Page 3 of 10 PagelD 3

8. Just south of the red R-38 mile marker, a south bound white Regal
vessel, approximately 40 — 50 feet long, with blue aft stripes and identified as
“Cruising C’s” (“Cruising C’s”) approached the Salty Dolphin II.

9. Counsel for AMI Dolphin Tours’ investigation confirmed that Cruising
C’s is a United States Coast Guard documented 2016 Regal with Hull Identification
Number RGMKE101E617, owned by Joseph Curley whose resides in Cortez,
Florida 34215.

10. When Cruising C’s was approximately 20 yards away from the Salty
Dolphin III, it went from idle speed to a full plane producing a wake that sent
several large waves toward the Salty Dolphin III.

11. There was nowhere for the Salty Dolphin III to go, and an evasive
maneuver was not possible.

12. Deloris Henson was located on the bow of the Salty Dolphin III when
the waves hit. She was thrown to the floor of the Salty Dolphin III and fractured
her right ankle.

13. Anoperator is responsible for his or her own wake and any damage or
personal injury it may cause. Cruising C’s produced the wake which caused Deloris
Henson to fall and fracture her ankle.

14. Cruising C’s, and its owner, is therefore responsible for the injury to
Deloris Henson.

15. The injury to Deloris Henson was not caused or contributed to by any

fault, neglect, or lack of care or design on part of AMI Dolphin Tours, the Salty

tad

 
Case 8:21-cv-01866-TPB-AAS Document1 Filed 08/04/21 Page 4 of 10 PagelD 4

Dolphin III, its owner, operator, officers, crew, or others for whom AMI Dolphin
Tours was or is responsible.

16. The injury to Deloris Henson was not caused or contributed to by any
unseaworthiness of the Salty Dolphin III.

17. The Salty Dolphin III was not substantially damaged, lost, or
abandoned.

18. All losses, damages, injuries, and destructions resulting from the
aforesaid casualty were done, occasioned and incurred without fault on the part of
AMI Dolphin Tours:and without AMI Dolphin Tours privity or knowledge.

COUNT I
EXONERATION

19. | AMI Dolphin Tours re-asserts the allegations of paragraphs 1 — 18 of
this Complaint.

20.  Atall times material hereto the Salty Dolphin III was in all respects,
tight, strong, and properly manned, equipped and supplied and was in all respect
seaworthy and fit for the service in which it was engaged.

21. At all times material hereto, AMI Dolphin Tours exercised due
diligence to make the Salty Dolphin III seaworthy in all respects and to properly
man, equip, outfit and supply the Salty Dolphin III with suitable engines,
machinery, apparel, appliances, personnel and other appropriate and necessary

equipment, all in good condition and suitable for their intended operations.

 
Case 8:21-cv-01866-TPB-AAS Document1 Filed 08/04/21 Page 5 of 10 PagelID 5

22. AMI Dolphin Tours III denies that it, the Salty Dolphin TI, or any
person or property for whom AMI Dolphin Tours may be responsible is liable to
any extent and in that regard AMI Dolphin Tours claims exoneration from liability
for all claims damages, and destruction done, occasioned or incurred by any reason
of the aforesaid matters.

23. There was no negligence on the part of AMI Dolphin Tours that caused
or contributed to any alleged injury, loss, or damage sustained by Deloris Henson
or any other potential claimant herein.

24.  Atall times material hereto, AMI Dolphin Tours exercised reasonable
case under the circumstances.

25. At all times material hereto, The Salty Dolphin II was reasonably
manned, utilized and operated.

26, Under Supplemental Rule F(2), AMI asserts it is entitled to
exoneration as the damage sustained by Deloris Henson or any other potential
claimant arising from the August 7, 2020 dolphin watching tour was not the result
of any fault or neglect attributable to AMI Dolphin Tours.

WHEREFORE, under Federal Rule of Civil Procedure, Supplemental Rule
F(2), AMI Dolphin Tours must be exonerated from all fault and legal responsibility

for the August 7, 2020 injuries.

 
Case 8:21-cv-01866-TPB-AAS Document1 Filed 08/04/21 Page 6 of 10 PagelD 6

COUNT II
LIMITATION OF LIABILITY

27. AMI Dolphin Tours re-asserts the allegations of paragraphs 1 — 18 of
this Complaint.

28. Alternatively, AMI Dolphin Tours under 46 U.S.C. §§ 30505 and
30511, is entitled to limitation of liability in the amount or value of the interest of
AMI Dolphin Tours in the Salty Dolphin II following the August 7, 2020 incident
resulting in personal injuries or property damage or other potential claims arising
from the August 7, 2020 incident.

29. Deloris Henson is the only party known to have a potential claim at
this time.

30. The amount Deloris Henson may seek to recover from AMI Dolphin
Tours may exceed the value of the Salty Dolphin III and freight. |

31. Immediately after the incident on August 7, 2020, and/or at the time
of termination of the scheduled dolphin tour, AMI Dolphin Tours reasonably
believes the-vessel has a fair market value of approximately US $62,634.00. See
Insurance Policy Declarations Page attached as Exhibit “A” and incorporated by
reference. AMI Dolphin Tours interest in the vessel did not exceed the sum of US
$62,634.00. Exhibit “A.”

32. AMI Dolphin Tours has filed contemporaneously herewith an ad
interim stipulation in appropriate form, with an approved corporate surety, for

payment into court of the amount of AMI Dolphin Tours’ interest in the Salty

 
Case 8:21-cv-01866-TPB-AAS Document1 Filed 08/04/21 Page 7 of 10 PagelD 7

Dolphin III and pending freight. Immediately after the incident and/or at the close
of its scheduled voyage, together with interest at the rate of six (6.00%) per annum,
from the date of the ad interim stipulation, and for costs.

33. AMI Dolphin Tours is prepared to give a bond or stipulation for any
amount in excess of the ad interim stipulation as maybe ascertained and
determined necessary by lawful order of this court as provided by the laws of the
United States and the Federal Rules of Civil Procedure. In the event a payment is
posted or an additional stipulation for value is filed, any previously posted ad
interim stipulation for value should be considered void.

34. The foregoing is true and correct within the admiralty and maritime
jurisdiction of this Honorable Court, pursuant to Rule 9(f) and Supp. Rule F, Fed.
R. Civ. P.

WHEREFORE, AMI Dolphin Tours prays:

a. This Honorable Court enter an order approving the ad interim
stipulation and the corporate surety filed by AMI Dolphin Tours for
payment into the Court of AMI Dolphin Tours’ interest in the Salty
Dolphin III immediately after the incident and/or at the end of its
scheduled vogue as described above, or such other amount which may
be lawfully ordered by the Court, with interest as provided by law from
the date of said stipulation.

b. That on filing of the ad interim stipulation here-above

described, the Court enter an order directing issuance of a notice to all

 
Case 8:21-cv-01866-TPB-AAS Document1 Filed 08/04/21 Page 8 of 10 PagelD 8

persons, firms and corporations claiming damage for any and all
losses, damages destructions, deaths or injuries, resulting from the
incident of August 7, 2020, admonishing each of them to file their
claim with the Clerk of this Court and serve copies of said claim on the
attorney for Plaintiff on or before the date fixed by the Court in the
Notice or be forever barred or permanently enjoined from making or
filing any such claims, to make due proof of their respective claims
before this Court, and to appear and answer the allegations of this
Complaint according to the law and rule and practices of this Court on
or before a certain time to be fixed by the Notice.

c. That on filing ofthe ad interim stipulation above-described, the
Court enter an order staying prosecution of all suits and proceedings
against AMI Dolphin Tours to recover damages allegedly arising out
of or resulting from the incident of August 7, 2020, described above,
and from this time forward, restraining commencement of any suit,
action, or legal proceeding of any nature or description whatsoever
against AMI Dolphin Tours or the Salty Dolphin III with respect to
any claim arising out of the August 7, 2020 incident.

d. That the court enter judgment that AMI Dolphin Tours and the
Salty Dolphin III are not liable for any losses, damages, deaths,
injuries, destruction or any other claim whatsoever arising out of the

August 7, 2020 incident, or out of the voyage described herein, and

 
Case 8:21-cv-01866-TPB-AAS Document1 Filed 08/04/21 Page 9 of 10 PagelD 9

that accordingly, AMI Dolphin Tours be exonerated from any and all
liability which has been or may be claimed against them as a result of
the voyage and incident; in the alternative, if such liability is found to
exist, that AMI Dolphin Tours’ liability be limited to the amount of the
value of the AMI Dolphin Tours’ interest in the vessel and pending
freight immediately after the above-mentioned incident on August 7,
2020; and that the money or security paid be divided pro rata among
such claimants as may duly prove their claims before this Court,
stating to all parties, any priorities they may be legally entitled to; and.
that a judgment and decree be entered discharging AMI Dolphin
Tours and the Salty Dolphin ITI of and from all further liability and
forever enjoining and prohibiting filing and prosecution of any claims
against AMI Dolphin Tours or their property in consequence of or in
connection with the matters and happenings referred to in this
Complaint.

e. AMI Dolphin Tours has such other and further relief, both
equitable and general, to which it may show that it is justly entitled to

receive.

9

 
Case 8:21-cv-01866-TPB-AAS Document1 Filed 08/04/21 Page 10 of 10 PagelD 10

Respectfully submitted,

?, . ace
E. H. "SKIP" EUBANKS,JR.
Florida Bar No.: 0612091
E-mail: seubanks@rumberger.com
PATRICK M. DELANEY
Florida Bar No.: 85824
E-mail: pdelaney@rumberger.com
RUMBERGER, KIRK & CALDWELL, P.A.
300 South Orange Avenue, Suite 1400
Orlando, Florida 32801
Tel: 407.872.7300
Attorneys for AMI Professional Group, Inc. d/b/a
Anna Maria Island Dolphin Tours

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on August 4, 2021, I filed the foregoing with the
Clerk of the Court and I further certify that I mailed the foregoing document by
first-class mail to the following: John H. Hickey and Alejandra C. Bernadet,
Hickey Law Firm, 1401 Brickell Avenue Suite 510, Miami, Florida

33131.

 
 

 

 

EH "SkiP "Roe KSTR.

Florida Bar No.: 0612091

E-mail: seubanks@rumberger.com
PATRICK M. DELANEY

Florida Bar No.: 85824

E-mail: pdelaney@rumberger.com
RUMBERGER, KIRK & CALDWELL, P.A.
300 South Orange Avenue, Suite 1400
Orlando, Florida 32801

Tel: 407.872.7300

Attorneys for AMI Professional Group, Inc. d/b/a
Anna Maria Island Dolphin Tours

10

 
